Case 6:14-cv-00687-PGB-LRH Document 578 Filed 03/22/21 Page 1 of 4 PageID 67351




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

  PARKERVISION, INC.,

                Plaintiff,

  v.                                      Case No. 6:14-cv-00687-Orl-40LRH

  QUALCOMM INCORPORATED,
  QUALCOMM ATHEROS, INC.,

                Defendants.

                      UNOPPOSED MOTION TO WITHDRAW
                        AS COUNSEL FOR DEFENDANTS

       Pursuant to Rule 2.02(c), Local Rules, United States District Court, Middle

 District of Florida, Sarah Butler Moore moves this Court for entry of an Order

 allowing her withdrawal as counsel of record for Defendants Qualcomm

 Incorporated and Qualcomm Atheros, Inc. and states:

       1.    Sarah Butler Moore seeks to withdraw as counsel for Defendants

 Qualcomm Incorporated and Qualcomm Atheros, Inc.

       2.    Her withdrawal will not prejudice any party or delay these

 proceedings.

       3.    Cooley, LLP and Bedell, Dittmar, DeVault, Pillans & Coxe, P.A. will

 continue as counsel of record for Defendants Qualcomm Incorporated and

 Qualcomm Atheros, Inc.
Case 6:14-cv-00687-PGB-LRH Document 578 Filed 03/22/21 Page 2 of 4 PageID 67352




       WHEREFORE, Sarah Butler Moore respectfully requests entry of an Order

 allowing her withdrawal as counsel of record for Defendants Qualcomm

 Incorporated and Qualcomm Atheros, Inc.

                         Memorandum in Support of Motion

       The Court should grant Sarah Butler Moore’s Unopposed Motion to

 Withdraw as Counsel for Defendants Qualcomm Incorporated and Qualcomm

 Atheros, Inc. pursuant to Rule 2.02(c), Local Rules, United States District Court,

 Middle District of Florida. Her withdrawal will not cause the continuance of the

 trial or other deadlines in this case. Her withdrawal will also not result in

 Defendants proceeding pro se.

                           Local Rule 2.02(c) Certification

       In accordance with Rule 2.02(c)(1)(B)(i), Local Rules, United States District

 Court, Middle District of Florida, the undersigned certifies that Defendants

 Qualcomm Incorporated and Qualcomm Atheros, Inc. consent to her withdrawal

 as counsel of record.

                           Local Rule 3.01(g) Certification

       Pursuant to Rule 3.01(g), Local Rules, United States District Court, Middle

 District of Florida, counsel for Defendants has conferred with counsel for Plaintiff,

 who does not object to the relief sought in this motion.




                                          2
Case 6:14-cv-00687-PGB-LRH Document 578 Filed 03/22/21 Page 3 of 4 PageID 67353




                                    COOLEY LLP


                                    /s/Sarah B. Moore
                                    Sarah B. Moore (pro hac vice)
                                    Email: smoore@cooley.com
                                    3175 Hanover Street
                                    Palo Alto, CA 94306-2155
                                    Phone: (650) 843-5000
                                    Fax: (650) 849-7400

                                    Counsel for Defendants Qualcomm
                                    Incorporated and Qualcomm Atheros, Inc.




                                      3
Case 6:14-cv-00687-PGB-LRH Document 578 Filed 03/22/21 Page 4 of 4 PageID 67354




                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and forgoing

 document has been served on all counsel of record via the Court’s ECF system on

 March 22, 2021.

                                      COOLEY LLP


                                      /s/Sarah B. Moore
                                      Sarah B. Moore (pro hac vice)
                                      Email: smoore@cooley.com
                                      3175 Hanover Street
                                      Palo Alto, CA 94306-2155
                                      Phone: (650) 843-5000
                                      Fax: (650) 849-7400

                                      Counsel for Defendants Qualcomm
                                      Incorporated and Qualcomm Atheros, Inc.




                                         4
